PER CURIAM.
We affirm. Flowers v. State, 567 So.2d 1055 (Fla. 5th DCA 1990); Walker v. State, 546 So.2d 764 (Fla. 5th DCA 1989). Accord Carter v. State, 571 So.2d 520 (Fla. 4th DCA 1990). Contra Lewis v. State, 574 So.2d 245 (Fla. 2d DCA 1991).
However we certify the following question to the supreme court:
DO FLORIDA’S UNIFORM SENTENCING GUIDELINES REQUIRE THAT LEGAL CONSTRAINT POINTS BE ASSESSED FOR EACH OFFENSE COMMITTED WHILE UNDER LEGAL CONSTRAINT?
AFFIRMED.
GRIFFIN and DIAMANTIS, JJ., concur.
COWART, J., dissents with opinion.